Candler, J.
1. The legal question involved iu this case is settled by the decisions of this court in Finkelstein v. State, 105 Ga. 617, and Hecox v. State, 105 Ga. 625.
2. There was, in the present case, some evidence to support a finding that the accused fraudulently induced the prosecutor to deliver to him possession of the property stolen, with intent to steal it, and that the element of trust of the character which enters into all cases of larceny after trust was absent. That theory, as well as the contention that the accused was voluntarily entrusted with the possession of the goods, was fairly submitted to the jury under appropriate instructions from the trial judge. The conviction of simple larceny was fully warranted, and this court will not reverse the judgment of the superior court overruling the certiorari.

Judgment affirmed.


By Jive Justices•